Citation Nr: 0520790	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  98-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death as a result of treatment provided by a 
Department of Veterans Affairs Medical Center.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1946.  He died on December [redacted], 1996, and the 
appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In December 2003, the appellant and her daughter testified at 
a personal hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The probative medical evidence of record does not demonstrate 
that the veteran's death was due to the result of additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination.  


CONCLUSION OF LAW

The appellant is not entitled to DIC under 38 U.S.C.A. § 1151 
for the cause of the veteran's death due to VA treatment.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.358, as in effect prior to October 7, 1997.  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letter to the appellant 
from the RO dated in June 2001, as well as by the discussions 
in the rating decisions, statement of the case, and multiple 
supplemental statements of the case (SSOCs).  By means of 
these documents, the appellant was told of the requirements 
to establish DIC benefits under 38 U.S.C.A. § 1151, of the 
reasons for the denial of this claim, of her and VA's 
respective duties, and she was asked to provide information 
in her possession relevant to the claim.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the 
statement of the case (SOC) and SSOCs have included a summary 
of the evidence, all other applicable law and regulations, 
and a discussion of the facts of the case.  Such notice 
sufficiently placed the appellant on notice of what evidence 
could be obtained by whom and advised her of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a VCAA letter in June 2001 which included the VCAA 
laws and regulations.  A VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letter in June 2001, her claim was 
readjudicated based upon all the evidence of record as 
evidenced by a March 2003 SSOC.  There is no indication that 
the disposition of his claim would not have been different 
had he received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, medical opinions were obtained and 
opinions pertinent to the current claim were added to the 
record in 2004 and 2005.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Service connection for cause of death 

The appellant contends that, during the veteran's 
hospitalization from May 13, 1996, to July 19, 1996, he 
received improper medical attention, with the result that he 
developed a blister on his right foot, which, had it been 
attended to in the early stages, would not have progressed to 
the gangrenous condition, and ultimately, the veteran's death 
due to sepsis, due to or as a consequence of gangrene.  

The veteran died on December [redacted], 1996.  The Certificate of 
Death lists the immediate cause of death as septis due to or 
as a consequence of gangrene of extremities.  

The appellant's claim for compensation is premised on 38 
U.S.C.A. § 1151.  Title 38 U.S.C.A. § 1151 provides that 
where a veteran has suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
the death of such veteran, death compensation and DIC 
compensation shall be awarded in the same manner as if such 
death were service-connected.  38 U.S.C.A. § 1151 (West 
1991).  Subsequent amendments to 38 U.S.C.A. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability or 
death, but also that the proximate cause of the disability or 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on VA's 
part in furnishing the medical or surgical treatment, or that 
the proximate cause of additional disability or death was an 
event which was not reasonably foreseeable.  Those 
amendments, however, apply only to claims for benefits under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Here, the claim was filed prior to October 1, 1997, and, 
thus, the version of 38 U.S.C.A. § 1151 that is applicable 
here is the pre-amendment version.  Therefore, a showing of 
VA fault or negligence is not required.

38 C.F.R. § 3.358(a) provides that benefits will be paid for 
additional disability or death resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination.

In determining whether additional disability exists as a 
result of the VA medical or surgical treatment in question, 
the veteran's physical condition prior to the disease or 
injury on which the claim for compensation is based will be 
the condition which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. § 3.358(b)(ii).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran was hospitalized at a VA facility from May 13, 
1996, to July 10, 1996, for evaluation and treatment for 
dementia, diabetes mellitus, peripheral vascular disease, and 
hypertension.  Treatment records and notes from this period 
of hospitalization reflect that the veteran was ambulating or 
being turned in his bed.  He was often helped to the bathroom 
and spent time in a chair.  Specific entries include 
notations on July 4, 1996.  At that time, it was noted that 
he received full bed bath, and that body lotion was applied 
to his body as his skin was dry.  He sustained a head 
laceration in a fall on July 5, 1996.  When examined on July 
6, 1996, he reported right foot pain.  The examination showed 
right heel tenderness, but there was no swelling, redness, or 
hotness.  The examiner's assessment was osteoarthritis.  When 
seen on July 10, 1996, the veteran was cleared for transfer 
to a nursing facility.  

On admission to the extended care facility, the veteran 
underwent a complete examination.  A body mark diagram listed 
a 4 x 4 cm "blackish" area on the right heel.  There was no 
open skin.  A July 15, 1996, report, shows that the area had 
developed into a blister which was described as Stage II 
decubitus ulcer.  The skin area was still intact and the 
blackish area was superficial necrosis.  Subsequently, on 
July 24, 1996, the closed blister was noted to be partially 
open with yellowish drainage and with redness of the 
surrounding area.  On August 7, 1996, there was full 
thickness loss, which was described as Stage IV decubitus 
ulcer, but there was no evidence of invasive infection or 
gangrene reported.  

The veteran was readmitted to a VA facility on August 15, 
1996.  His right heel ulcer was noted, and he was started on 
intravenous antibiotics.  During the hospitalization he 
developed signs of impending ulcerations over the left heel 
for which bulky protection was applied.  The right heel 
progressed and additional right foot ulcerations developed 
and continued to progress to gangrenous ulcers despite wound 
care and the taking of antibiotics.  The treating physicians 
recommended that the veteran undergo a right above the knee 
amputation.  Treatment records reflect that the veteran's 
family was told that this condition could progress even 
further deterioration of his health.  The record reflects 
that the veteran's family declined any operative intervention 
involving the right lower extremity.  On September 20, 1996, 
the veteran was discharged to a nursing care facility where 
he died in December 1996.  

At a December 2003 personal hearing and in other documents of 
record, the appellant and her daughter provided statements in 
support of the claim on appeal.  In pertinent part, it is 
argued that, during the veteran's hospitalization from May 
13, 1996, to July 10, 1996, the veteran received improper 
medical attention, with the result that he developed a 
blister on his right foot, which, had it been attended to in 
the early stages, would not have progressed to the gangrenous 
condition, and ultimately, the veteran's death due to sepsis, 
due to or as a consequence of gangrene.  

In August 2004 the Board sought a specialist's opinions 
regarding this claim.  The Chief of Vascular Surgery from a 
VA medical center provided the requested opinions in a 
November 2004 document.  The specialist was asked whether the 
veterans right foot gangrene was proximately due to the 
carelessness, negligence, lack of proper skill, or similar 
instance of fault on the part of VA during VA hospitalization 
from May 13, 1996, to July 10, 1996.  The doctor responded by 
noting that a common etiology for heel gangrene was prolonged 
pressure on the heel due to extended immobilization or 
confinement in bed.  He noted, however, that since the 
treatment records in this case reflected that the veteran was 
largely ambulatory during his hospitalization, it was 
"dubious whether the gangrene was a consequence of 
pressure."  The physician made reference to the records 
showing that the veteran was ambulatory or being turned in 
his bed every two hours.  He added that such care was well 
within the standard of care for such a non-ambulatory patient 
or partially ambulatory patient.  In summary, he opined that 
there was no evidence of inadequate care or negligence.  

The examiner's opinion was also requested as to whether the 
development of gangrene of the right foot was an event not 
reasonably foreseeable at the time he had been examined for 
complaints of right foot pain in early June 1996.  The 
specialist noted that the first reference in the medical 
evidence of right complaints was on July 6, 1996.  It was 
noted that the physical examination document at that time 
showed that the heel was tender, without swelling, warmth, or 
redness.  There was scant reference to he heel in the 
physician or nursing noted from July 7-10, 1996.  On July 10, 
1996, the veteran was transferred to an extended care 
facility where the 4 x 4 cm black area was noted on the heel.  
The specialist added that while the appearance of the wound 
on July 10, 1996, represented progression to gangrene, there 
was nothing visible on the examination of July 6th, that 
would have been reasonably interpreted as the onset of 
gangrene.  He added that "[i]t is not uncommon for rather 
innocuous wounds to progress in some instances to gangrene, 
but such progression is often unpredictable and the exam of 
July 6th did not contain any information to suggest that this 
wound would progress to gangrene."  

The specialist was also asked to comment on the effect of the 
family's decision to decline the treating physician's 
recommendation that the veteran undergo a right above the 
knee amputation during the hospitalization from August 15, 
1996, to September 20, 1996.  He noted that a formal vascular 
surgery consultation was obtained on August 15, 1996.  After 
attempting local wound care and systemic treatment with 
intravenous antibiotics, the treating vascular surgeons 
formally recommended an above the knee amputation (AKA) on 
August 26, 1996, during a family meeting.  The family stated 
that they would require some time to reach a decision.  It 
was subsequently determined that surgery was desired as they 
had been informed that the veteran would likely die from 
sepsis.  The family requested transfer to a nursing home 
thereafter, and he died some time later.  The specialist 
noted that based on the limited available for the dated after 
September 8, 1996, he could only assume that the veteran died 
from sepsis related to his wounds.  He added that if that 
assumption was correct, the family's decision to decline an 
amputation prevented the veteran from receiving the care that 
might have prolonged his life.  A decision to forego an 
amputation was clearly within the veteran's (and family's) 
prerogative, but he noted that the gangrene and impending 
sepsis were potentially treatable with an amputation.  

In March 2004, it was determined by the Board that additional 
queries would be beneficial as to the current claim.  The 
same specialist who answered the Board's queries in November 
2004 addressed the Board's additional questions in an April 
2005 statement.  The specialist was asked if the development 
of gangrene of the right foot constituted additional 
disability during the VA hospitalization from May 13, 1996, 
to July 10, 1996?  He opined that the presence of gangrene of 
the foot could potentially result in additional disability, 
depending on the extent of the gangrene.  He added that 
minimal gangrene might not necessarily produce disability, 
but involvement of a significant portion of the foot with 
gangrene often impeded ambulation and produced some degree of 
disability.  

If the answer was in the affirmative, the physician was asked 
whether there was a causal connection between the VA 
hospitalization and/or treatment and the additional 
disability without regard to whether there was fault by the 
VA?  He responded by noting that in his previous review of 
the file, he found no evidence in the chart of any deviation 
from the standard of care.  He added that, "[i]n fact, the 
care documented in the chart [was] well within the standard 
of care for such a non-ambulatory patient and would exceed 
the standard of care for a patient who [was] at least 
partially ambulatory."  He summarized that there was no 
evidence of inadequate care or negligence, and thus, there 
was no causal relationship between the care rendered by VA 
and the development of gangrene (and the subsequent 
disability that might have resulted from the gangrene).  

Finally, the physician was asked if the veteran cause of 
death from sepsis was due to the continuance or natural 
progress of the development of gangrene of the right foot?  
He stated that while some patients might live with gangrene 
indefinitely, extensive gangrene often progressed to sepsis 
and death if left untreated.  

The Board has carefully reviewed the medical records from the 
veteran's hospitalization for the period in question, (May 
13, 1996, to July 19, 1996) as well as the additional medical 
documents of record.  The Board finds that there was no 
additional disability due to the VA treatment he received 
during this hospitalization.  There is competent evidence 
against the claim.  A specialist in vascular surgery reviewed 
the complete record and expressed an opinion to the effect 
that the gangrene was not the result of VA treatment.  The 
Board accepts the opinion provided by this VA physician, a 
Chief of Vascular Surgery, as persuasive evidence as he is a 
specialist in vascular disease, and his opinion was based on 
a review of the entire record.  Thus, the preponderance of 
competent evidence establishes that the gangrene, which, 
ultimately, resulted in sepsis, which resulted in the 
veteran's death, was not the result of VA treatment and it 
cannot be a basis for benefits under the provision of 
38 U.S.C.A. § 1151.  

In explaining his opinions that are not supportive of the 
appellant's claim, the specialist who reviewed the record, 
noted that there was nothing visible on the examination of 
the heel that could have reasonably been interpreted as the 
onset of gangrene on initial complaint on July 6, 1996.  It 
was also noted that the treatment records showed that he had 
been quite ambulatory during his stay in the hospital.  Thus, 
it did not appear that the gangrene would be the result of 
prolonged pressure on the heel due to extended 
immobilization.  He opined that the record showed that the 
veteran's treatment was well within the standard of care 
afforded to patient's under this fact situation.  The 
specialist added while it was not uncommon for rather 
innocuous wounds to progress to gangrene, there was nothing 
indicated on July 6th that would suggest that this wound 
would progress to such a condition just days later on July 
10th.  

The Board has reviewed the appellant's testimony and 
statements, and has noted that she has alleged that the 
veteran's treatment during the period in question at the VA 
facility was sub par.  At the personal hearing, she noted 
that the veteran had dirty fingernails and a bruise on his 
hip at the time of his transfer to the extended care 
facility.  Following review of the record, the Board 
concludes that there is no medical evidence to support such a 
contention.  The record is replete with references from the 
period of hospitalization in question.  These records show 
that he was helped to the bathroom and with walking.  It was 
noted that he was often in a chair, and that he received bed 
baths and that lotion was applied on at least one occasion 
two days before the complaint of right foot pain on July 6, 
1996.  Moreover, the physician who reviewed the entire claims 
file opined that there was no evidence of inadequate care or 
negligence.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for benefits under 38 U.S.C.A. 
§ 1151.  After full review of the medical evidence of record, 
the Board concludes that there is no evidence of additional 
disability as the result of the veteran's hospitalization and 
medical treatment provided by the VA in May through July 
1996.  Rather, the Board finds that the medical evidence 
shows that the veteran's death resulted from sepsis, due to 
or a consequence of gangrene, that was not the result of VA 
treatment.  Consequently, the appellant's claim for 
entitlement to benefits must be denied.  


ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


